Filed 8/26/21 P. v. Sunny CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073733

 v.                                                                      (Super.Ct.No. FSB1304943)

 STEVEN JAMES SUNNY,                                                     OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. J. David Mazurek,

Judge. Affirmed in part; reversed in part with directions.

         Joshua L. Siegel, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and James M.

Toohey, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant Steven Sunny built a bomb and placed it under his ex-wife’s car in an

attempt to kill her and their two children. Fortunately, she noticed it before he had a

chance to set it off. After neutralizing the bomb, police found the detonator on the

passenger seat of Sunny’s car and bomb-making materials inside his home. The jury

convicted him of eight crimes—attempted premeditated murder of his ex-wife; two

counts of attempted murder (one for each child); possession of a bomb in a specified

place; possession of bomb-making materials; and three counts of attempted explosion of

a bomb with intent to commit murder—and the trial court sentenced him to seven years

plus 21 years to life in prison.

       On appeal, Sunny challenges the judgment on several bases, including that the

evidence to support his attempt convictions is insufficient because, by not activating the

detonator, he never took the required direct but ineffective step toward killing his victims.

In other words, he argues his actions didn’t cross the line between attempt and mere

preparation. As we’ll explain, we find this and the majority of Sunny’s arguments

unpersuasive. However, he does correctly point out (and the People rightly concede) that

his attempted murder convictions cannot stand because attempted murder is a necessarily

included offense of attempted explosion of a bomb with intent to commit murder. He also

identifies an error in the calculation of his presentence conduct credits. We therefore

reverse the attempted murder convictions and correct the custody credit award but affirm

the judgment in all other respects.




                                              2
                                              I

                                          FACTS

       A.     Prosecution’s Case

       Sunny and the victim, Erica, began dating in 2003 when they were in high school.

They had their first child (a son) two years later. Though their relationship was rocky and

he was having an affair with a woman named Gina, they married in 2007, in the wake of

promises to remain faithful. Their daughter was born later that year.

       But the relationship problems didn’t subside on their exchange of vows. At trial,

Erica told the jury that Sunny had abandoned her once at a Walmart parking lot, taking

the children with him and refusing to tell her where he went. They lived separately after

that—Sunny at his house in Victorville and Erica with her parents—and he would let her

visit with the children. A few months into this arrangement, Erica met Sunny at a

Starbucks to discuss their relationship. They had just gotten their drinks and were in his

car when he asked her to go back inside for napkins. When Erica returned she noticed the

whipped cream topping on her drink had been mixed in, and she asked Sunny if he’d

done something to her drink. (He used to tell her how easy it would be to poison a

person’s drink with antifreeze.) He told her she was acting crazy, but when she said she

was going to take the drink to the police, he threw it out of the window.

       Erica filed for divorce in 2010, initiating an acrimonious custody battle for their

children that would last the next few years. She was awarded physical custody of the

children, and she facilitated visits with Sunny until he physically attacked her and her


                                             3
younger brother. After that incident, she successfully sought a restraining order against

him, and visits shifted to third-party supervision. At one of the custody hearings, Sunny

told Erica, “If I can’t have my kids, then no one can.”

        By the time of the attempted bombing incident, Erica had remarried and was eight

months pregnant, and Sunny had a child with Gina. Sunny and Erica’s son was eight

years old, and their daughter was six. Sunny hadn’t seen them in several months because

he was angry with Erica for telling the police he had violated the restraining order during

his last visit.

        On the morning of November 11, 2013, Erica went out with the children to run

errands. At the gas station, she noticed something hanging from the driver’s side of her

car but ignored it, figuring she had closed her seatbelt in the door. About an hour later, as

they were leaving a store, she noticed the object again. This time, she got down on her

hands and knees to inspect and found what looked like a pipe duct taped to a box.

        Suspecting a bomb, she called the police. The bomb squad quickly arrived,

assessed the situation, and evacuated the shopping center. They deployed a robot to

remove the bomb and carry it to a concrete dumpster enclosure, but the robot

malfunctioned before they could use it to neutralize the bomb. Instead, San Bernardino

County Sheriff Detective Roland Schmiedel had to do it, which, he told the jury,

increased the risk of injury in the event the procedure wasn’t successful (fortunately, it

was). Later that day, police found the bomb’s detonator on the passenger seat of Sunny’s

car. Inside his house, they found the same batteries, electrical tape, and BBs used in the


                                              4
bomb, and various tools that could be used to assemble a bomb. In his nightstand drawer,

they found a list of poisons and materials for making a bomb, written on the back of one

of his child custody orders.

       The police also confiscated a number of computers from Sunny’s home, including

an Acer laptop with a deleted user profile called “Terra S[.]”A search of these laptops and

Sunny’s phone revealed various bomb-related items, including internet searches on how

to make a bomb, a receipt for the remote-detonated firing system used to make the bomb

(ordered from a company called Pyroworks and delivered to a person named “Chris

Roop” at an address on Via Bahia St. in Hesperia), an article on a deadly car bombing in

Florida, and communications with a Chinese company called LookChem about

purchasing ricin and having it delivered to the same Via Bahia St. address. All of the

laptops had content linked to Sunny, like his resumes and photographs of him and his

children. The bomb-related searches on the Acer laptop had been made over the wireless

networks of various Starbucks locations, under a user profile named “P.” (not, as will

become important later, under the deleted Terra S. profile).

       As it turned out, the Hesperia address belonged to a friend of Gina, Sunny’s then-

girlfriend. At trial, the friend said that in 2013 he had allowed Sunny (with whom he was

not close) to have a package delivered to his house because Sunny had said it was a

surprise gift for Gina. He said Sunny tried to have a second package delivered to his

house without telling him about it, but his neighbor noticed someone lurking around his

porch. The friend immediately called Sunny and asked him to leave his house. Sunny


                                             5
denied being there, but the friend was pretty sure it had been him because the person

drove the same car as Sunny, a Toyota Scion. The friend ended up returning the second

package to the post office and telling Sunny not to have any more mail delivered to his

address. Afterward, the police informed the friend that the package had contained ricin.

He couldn’t remember the name on the package but thought “Chris Roop” sounded

correct.

       According to the prosecution’s bomb experts, the firing system (receiver and

detonator) Sunny had ordered from Pyroworks was designed for fireworks but could be

used to construct a bomb. The detonator worked up to 300 yards away from the receiver,

but it was also possible that radio and cell phone signals could set the bomb off.

Detective Schmiedel, who had also neutralized the bomb used in the 2015 attack on the

San Bernardino Inland Regional Center, said the bomb Sunny had made was similar to

that one, and was extremely dangerous. Its large size, coupled with its placement under a

car and the addition of BBs, increased the bomb’s ability to create shrapnel in an

explosion, making it more lethal than a garden variety explosive.

       B.     Defense Case

       Sunny testified in his own defense and denied having anything to do with the

bomb. He said Erica had been the aggressor in their relationship, and he tried to assume

the role of peacemaker. He believed Terra S., one of the women he was sleeping with at

the time, tried to kill Erica and had framed him for it. He said he was a good father and

would never harm his children.


                                             6
       Sunny met Terra through his job; he provided IT services for the school where she

worked. He said he hadn’t really wanted to sleep with her but felt pressured to because

she was older than him, and he feared she could make things “difficult” at work.

According to Sunny, not long after their affair began, Terra proposed a pact: she would

kill Sunny’s ex-wife Erica if he would kill her husband. She told Sunny she had tried to

kill her husband twice before by putting poison in his protein supplement, but it hadn’t

worked.

       Sunny said he told Terra no, he didn’t want to kill anyone, but she went ahead

with her end of the plan anyway. He suspected she wanted to remove Erica from the

picture so they could be together, and also because she didn’t like how Erica was treating

him in family court. He said Terra thought he was a good father and she wanted to help

him get his children back.

       Sunny saw Terra the weekend before the incident. She came over to his house on

Friday, November 8, then called him the following day to say she was at Erica’s

apartment and was going to “take care of her.” He told her to leave Erica’s place and

hung up.

       The next day (Sunday, November 10), Terra stopped by to have lunch with him on

her way to Las Vegas. They took his car, and when they had traveled about a block, she

told him to turn around, that she didn’t have time for lunch after all. She stayed in his car

for a bit after he got out, then asked to use his bathroom. Before she left, she gave him “a




                                              7
long kiss” and said, “I’m sorry. Goodbye.” That night, Donna, another woman from work

with whom he was having an affair, came over and they had sex.

       The next day (Monday, November 11, the day Erica found the bomb under her

car), Sunny went to get gas before stopping by his girlfriend Gina’s parents’ house to

pick up the laundry she had done for him (Gina lived part-time with her parents, to be

closer to work). That’s when Sunny noticed the detonator under a pile of papers between

his seat and his front console. He didn’t know what it was but figured Terra had put it

there the day before. He called her, but she didn’t answer. Looking back, he believes

Terra used going to lunch as a ruse to plant the detonator in his car and hide the Acer

laptop at his house.

       The defense called a digital forensics expert to pinpoint Terra’s potential

whereabouts in the days leading up to the incident. He said Terra’s phone had connected

to cell phone towers near Erica’s apartment on November 9 and November 10, 2013. On

cross-examination, he agreed the cell tower data could not establish with any certainty

whether Terra was at Erica’s apartment those days or simply in the general area, which

included the 210 freeway.

       Donna, the woman Sunny was with the night before the attempted bombing, also

testified. She said Terra had acted suspiciously after Sunny was arrested, making a point

to tell her that she and her phone had been in Las Vegas the entire weekend. On cross-

examination, Donna said she had kept in regular touch with Sunny during his




                                             8
incarceration, which often involved engaging in phone sex. She also admitted she was

paying Sunny’s attorney fees and giving him an allowance of $100 a month.

       C.     Rebuttal

       The prosecution called three witnesses to rebut Sunny’s testimony that he was not

violent and would never hurt his children. An investigating officer said he heard Sunny

tell a woman during a recorded phone conversation that he had a $50,000 life insurance

policy for each of his children with Erica.

       The prosecutor then questioned Sunny’s mother, Lisa, about a restraining order

she sought against her son in 2008, when he and Erica were newly dating and living with

her. In her affidavit, Lisa said Sunny had beat her head against the ground, choked her,

and threatened to kill her. In another affidavit, she said that when she served him with a

temporary restraining order he said, “I wish Erica would have just let me kill you.” But

on the stand, Lisa recanted. She claimed she had a good relationship with her son and was

not afraid of him. She said that even though she hadn’t mentioned Erica in her affidavit,

Erica—not her son—had been the aggressor, and she had sought a restraining order as a

way to get Erica to move out of her house.

       Gina testified about Sunny’s propensity towards violence. She said she had started

dating him in 2007 and, ignorant of the fact he was still married to Erica, helped him buy

his house in 2009. Their son Nathan was born in 2011, and they married in 2015, while

Sunny was in custody.




                                              9
       Gina said Sunny had told her about the time he tried to strangle his mother. She

also recounted a time when he’d called her and told her he was going to hurt Erica, and

she had called her father and brother to ask them to try and stop him. Sunny had also

been physically violent with her on two occasions, both times clamping his hand over her

mouth so she couldn’t breathe, and one of those times was in response to her saying she

wanted to leave him. Sunny had been violent with his children too. He would spank his

two older children with a belt, and he once hit his youngest, Nathan, in the stomach so

hard he fell against the bedpost.

       Gina told the jury that she still wanted to leave Sunny but was afraid of what he

might do to her if she did. She saw how he treated Erica during their custody battle, and

he had made comments to her on prior occasions about knowing how to get pills that

would put somebody to sleep “for good” and about breaking out of prison.

       D.     Verdict and Sentencing

       The jury convicted Sunny of one count of attempted premeditated murder (Penal

Code, §§ 187, subd. (a) & 664; unlabeled statutory citations refer to this Code), two

counts of attempted murder (§§ 187 & 664), three counts of attempted explosion of a

bomb with intent to commit murder (§ 18745), one count of possession of a bomb in a

specified place (§ 18715, subd. (a)), and one count of possession of bomb-making

materials (§ 18720). The trial court sentenced Sunny to a total of seven years plus 21

years to life, made up of three consecutive terms of seven years to life for the attempted

explosion convictions, six years for the bomb possession conviction, and one year for


                                            10
materials possession conviction. The court imposed but stayed a term of 18 years plus

seven years to life for the attempted murder convictions because they arose from the

same act as the attempted explosion convictions. (§ 654.)

                                             II

                                        ANALYSIS

       A.     Necessarily Included Offenses

       Sunny argues, and the People concede, that his attempted murder convictions

(counts one through three) must be reversed because attempted murder is a necessarily

included offense of attempted explosion of a bomb with intent to commit murder

(§ 18745). We agree with the parties.

       A person may be convicted of (although not punished for) more than one crime

arising out of the same act or indivisible course of conduct unless the multiple

convictions are based on greater and necessarily included offenses. (People v. Reed

(2006) 38 Cal.4th 1224, 1226 (Reed); People v. Sanders (2012) 55 Cal.4th 731, 734.) The

rule of necessarily included offenses is a “judicially created exception to the general rule

permitting multiple conviction” for the same act. (Reed, at p. 1227.) “[I]f a crime cannot

be committed without also necessarily committing a lesser offense, the latter is a lesser

included offense within the former.” (People v. Lopez (1998) 19 Cal.4th 282, 288, italics

added.) The remedy is reversal of the lesser included offense. (Sanders, at p. 736.)

       To determine if one offense is necessarily included within another, we apply the

statutory elements test, which asks whether statutory elements of the greater offense


                                             11
include all of the statutory elements of the lesser offense. (Reed, supra, 38 Cal.4th at

p. 1228.) If so, “the latter is necessarily included in the former.” (Ibid.) As relevant here,

a person commits a violation of section 18745 when they (i) explode or ignite or attempt

to explode or ignite an explosive or a destructive device (ii) with the intent to murder

someone. (CALCRIM No. 2576.) A person commits attempted murder when they (i) take

at least one direct but ineffective step toward killing another person (ii) with the intent to

kill that person. (CALCRIM No. 600.)

       Comparing these elements, it’s clear that section 18745 is the greater offense and

attempted murder is the lesser included offense. If a person explodes or attempts to

explode a bomb with the intent to murder someone, they have also necessarily taken a

direct step toward killing another person while possessing the intent to kill. The attempt

to explode the bomb is both the direct step violating section 18745 and toward

committing murder. (See People v. Coleman (1989) 48 Cal.3d 112, 139 [“it is impossible

to intend to commit a murder without intending to kill”].)

       That Sunny was convicted of premeditated attempted murder in count one does

not affect our analysis. This is because premeditation is not an element of attempted

murder but an enhancement, and we don’t consider enhancements when applying the

statutory elements test. (People v. Izaguirre (2007) 42 Cal.4th 126; People v. Sloan

(2007) 42 Cal.4th 110; see also Reed, supra, 38 Cal.4th at p. 1229 [“In deciding whether

multiple conviction is proper, a court should consider only the statutory elements”],

italics added.) “‘[T]he provision in section 664, subdivision (a), imposing a greater


                                              12
punishment for an attempt to commit a murder that is “willful, deliberate, and

premeditated” does not create a greater degree of attempted murder but, rather,

constitutes a penalty provision that prescribes an increase in punishment (a greater base

term) for the offense of attempted murder.’ [Citation.]” (People v. Favor (2012) 54

Cal.4th 868, 877.) Because attempted murder is a necessarily included offense of

attempted explosion of a bomb with intent to commit murder, counts one through three

must be reversed.

       B.     Sufficiency of the Evidence to Support the Attempt Convictions

       Next, Sunny challenges the sufficiency of the evidence to support his section

18745 convictions. He argues that in order to be guilty of attempted explosion of a bomb

with intent to commit murder there must be evidence he activated, or tried to activate, the

detonator. And in the absence of such evidence, his actions constitute only preparations

to kill. As we’ll explain, the trial evidence amply supports a finding that Sunny crossed

the line between preparation and attempt.

       When addressing a challenge to the sufficiency of the evidence, “we review the

whole record in the light most favorable to the judgment to determine whether it discloses

substantial evidence—that is, evidence that is reasonable, credible, and of solid value—

from which a reasonable trier of fact could find the defendant guilty beyond a reasonable

doubt.” (People v. Cravens (2012) 53 Cal.4th 500, 507.) We do not resolve credibility

issues or evidentiary conflicts as that is “the exclusive province of the trier of fact.”

(People v. Young (2005) 34 Cal.4th 1149, 1181.) Instead, we will uphold the conviction


                                              13
“unless it appears that upon no hypothesis whatever is there sufficient substantial

evidence to support [the conviction].” (Cravens, at p. 508 [internal quotations omitted].)

       “An attempt to commit a crime consists of two elements: a specific intent to

commit the crime, and a direct but ineffectual act done toward its commission.” (§ 21a.)

To constitute a “direct act” the conduct must go beyond “mere preparation” and show the

defendant “is putting his or her plan into action.” (People v. Watkins (2012) 55 Cal.4th

999, 1021-1022 (Watkins) [internal quotations omitted].) Though the line between mere

preparation and attempt can sometimes be difficult to determine, “we have long

recognized that [w]henever the design of a person to commit crime is clearly shown,

slight acts in furtherance of the design will constitute an attempt.” (People v. Superior

Court (Decker) (2007) 41 Cal.4th 1, 8 (Decker).)

       “[A] defendant need not point a gun at an intended victim,” or, for that matter, pull

the trigger, “to be guilty of attempted murder.” (People v. Garton (2018) 4 Cal.5th 485,

514.) “[W]hen a defendant has clearly shown murderous intent, arriving near an intended

victim’s home or work with a weapon and then waiting for the victim can be attempted

murder.” (Ibid.)

       Here, we have no difficulty concluding Sunny attempted to explode a bomb with

the intent to commit murder. Though we cannot tell from the evidence presented at trial

whether he in fact tried to detonate the bomb, the answer to that question is immaterial to

his guilt. This is because the record shows he had a very specific design to kill his ex-

wife and their children and took not a slight—but a major—step toward completing his


                                             14
plan. Angry with Erica over custody issues surrounding their two children and harboring

the feeling that if he couldn’t have them, no one could, Sunny researched how to make a

bomb to rid himself of all three problems in his life. Had he stopped at the research his

actions would not have progressed past mere preparation, but he proceeded to order the

necessary materials and construct the bomb. Even here, his actions might have been

viewed as preparatory only. But Sunny didn’t stop there, he went so far as to place the

bomb in its intended location under Erica’s car and put the detonator in his passenger seat

where he could easily access it once her car was within range. These additional acts

placed in grave danger not just the intended victims but also anyone unfortunate enough

to be near them when the bomb went off (which, according to the prosecution’s bomb

experts, could happen even without the use of the detonator).

       Sunny’s view of attempt would have us wait until he pushed the button on the

detonator to punish him for his criminal actions and intentions. “But the law of attempts

would be largely without function if it could not be invoked until the trigger was pulled,

the blow struck, or the money seized.” (People v. Dillon (1983) 34 Cal.3d 441, 455

(Dillon).) “If it is not clear from a suspect’s acts what he intends to do, an observer

cannot reasonably conclude that a crime will be committed; but when the acts are such

that any rational person would believe a crime is about to be consummated absent an

intervening force, the attempt is underway, and a last-minute change of heart by the

perpetrator should not be permitted to exonerate him.” (Ibid.)




                                             15
       Additionally, Sunny’s view is based on a conflation of what is sufficient to

constitute an attempt with what is necessary to do so. In arguing that an attempt to

activate the detonator is required for a section 18745 conviction, he focuses on a single

sentence in CALCRIM Nos. 600 and 460 (the jury instructions defining the attempt

element for attempted murder and all other crimes, respectively). Those instructions state

in relevant part: “A direct step requires more than merely planning or preparing to

commit murder or obtaining or arranging for something needed to commit murder. A

direct step is one that goes beyond planning or preparation and shows that a person is

putting his or her plan into action. A direct step indicates a definite and unambiguous

intent to kill. It is a direct movement toward the commission of the crime after

preparations are made. It is an immediate step that puts the plan in motion so that the

plan would have been completed if some circumstance outside the plan had not

interrupted the attempt.” (CALCRIM No. 600, second italics added.) Citing the italicized

portion of the instructions, Sunny argues he cannot be guilty of attempt unless the

evidence shows he had done all he could do from his end, such that his plan would have

succeeded if not interrupted by some circumstance outside his control. According to him,

the direct act in cases like this involving a remote-detonating bomb is the activation or

attempted activation of the detonator. Without such an act, the bomber’s plan hasn’t been

put in motion such that it “would have been completed” absent outside interference.

       But as we can see from the preceding portion of the instructions and the case law

discussed above, the sentence Sunny relies on articulates an example of attempt, not a


                                             16
necessary condition. It is well established that the direct act necessary for an attempt need

not constitute an element of the target crime (Dillon, supra, 34 Cal.3d at pp. 453-454) nor

must it be the last proximate or “‘ultimate step toward the consummation of the design.’”

(Watkins, supra, 55 Cal.4th at p. 1021.)

       Similarly, Sunny relies on cases where the defendants did take the final step

toward committing their crimes (but, for reasons outside their control, failed to complete

the offense). (See, e.g., People v. Lanzit (1925) 70 Cal.App. 498 [sufficient evidence of

attempted murder where the defendant was caught in the act of placing a time-delay

bomb, set to explode at a particular time without a detonator, in his wife’s restaurant];

Decker, supra, 41 Cal.4th at p. 4 [sufficient evidence of attempted murder where the

defendant hired a hitman to kill his sister and told the hitman he was “100 percent sure”

he wanted her dead and to “do it ‘as fast as you can’”].) But again, while taking the final

step is certainly sufficient to constitute attempt, it is not necessary. Our case law is replete

with examples of attempts that don’t involve the final, or even penultimate, step in the

defendant’s plan. (See, e.g., People v. Morales (1992) 5 Cal.App.4th 917, 926-927

[affirming attempt conviction where defendant demonstrated an intent to kill the victim,

drove to his house, and hid near his porch with a loaded gun]; Dillon, supra, 34 Cal.3d at

p. 456 [sufficient evidence for attempt where defendant and his cohort planned to rob a

marijuana farm, arrived at the farm armed, and broke into groups and encircled the farm];

People v. Vizcarra (1980) 110 Cal.App.3d 858, 861-862 [sufficient evidence for attempt

where defendant intended to rob liquor store, stood outside store with a rifle under his


                                              17
poncho, and fled when a customer looked at him]; Watkins, supra, 55 Cal.4th at p. 1023,

[sufficient evidence for attempted robbery where defendant, who was “unequivocally

engaged in a deliberate ruse to lure [the victim]” over to him, parked his truck, popped

the hood, and waived the victim over, because “[a]ll that remained was to make the

robbery demand”].)

       There are important public safety reasons for not requiring defendants to take the

final step in their plans. “One of the purposes of the criminal law is to protect society

from those who intend to injure it. When it is established that the defendant intended to

commit a specific crime and that in carrying out this intention he committed an act that

caused harm or sufficient danger of harm, it is immaterial that for some collateral reason

he could not complete the intended crime.” (Dillon, supra, 34 Cal.3d at p. 453, italics

added.) “‘Applying criminal culpability to acts directly moving toward commission of

crime . . . is an obvious safeguard to society because it makes it unnecessary for police to

wait before intervening until the actor has done the substantive evil sought to be

prevented. It allows such criminal conduct to be stopped or intercepted when it becomes

clear what the actor’s intention is and when the acts done show that the perpetrator is

actually putting his plan into action.’ [Citations.]” (Ibid., italics added; see also id. at

p. 454 [“Public safety would be needlessly jeopardized if the police were required to

refrain from interceding until absolutely certain in each case that the criminal would go

through with his plan”].) “The law of attempts eliminates precisely that burden once the




                                               18
subject has plainly demonstrated, by his actions, his intent presently to commit the

crime.” (Id. at p. 454.)

       Thus, “[w]hen, by reason of the defendant’s conduct, the situation is ‘without any

equivocality,’ and it appears the design will be carried out if not interrupted, the

defendant’s conduct satisfies the test for an overt [or direct] act.” (Decker, supra, 41

Cal.4th at p. 13.) On these facts, there was no uncertainty or equivocality as to what

Sunny intended to do. And as soon as he placed the bomb under Erica’s car, he placed

numerous people in such a significant “danger of harm” that immediate police

intervention was necessary. (Dillon, supra, 34 Cal.3d at p. 453.) We therefore conclude
                                                                                 1
the record contains ample evidence to support the section 18745 convictions.

       C.     Attempt Instructions

       After the close of evidence, the trial court instructed the jury, among other things,

on the elements of attempted murder and attempted explosion of a bomb with intent to

commit murder. In addition, the court provided CALCRIM No. 600, the instruction

defining attempt for purposes of attempted murder that we quoted in the previous section



       1 Sunny argues that even though we are reversing his attempted murder
convictions on a different ground, we must still review the sufficiency of the evidence to
support those convictions because “a finding that the evidence was insufficient . . . would
preclude a retrial on th[o]se counts.” Sunny’s concern over a retrial is unfounded. The
People may not retry him on attempted murder because we have concluded that offense is
a necessarily included offense of attempted explosion of a bomb with intent to commit
murder. In any event, precisely because they are lesser included offenses, the evidence
that supports the attempted murder convictions is the same as the evidence that supports
the convictions for the greater, section 18745 offenses. Placing the bomb under Erica’s
car constitutes the direct step towards committing both crimes.
                                              19
of this opinion. The court did not, however, provide CALCRIM No. 460, which defines

attempt for all crimes other than murder.

       Sunny argues this omission deprived him of a fair trial and requires reversal of the

section 18745 convictions. He contends the instructions as given failed to inform the jury

that to find him guilty of violating section 18745, they needed to find he took a “direct

but ineffectual [act] toward” exploding the bomb. We disagree. The guidance on what

constitutes a direct act for purposes of an attempt is the same in both jury instructions. As

a result, any error on the court’s part in failing to give CALCRIM No. 460 is harmless

beyond a reasonable doubt.

       The trial court has a sua sponte duty to instruct the jury on “all general principles

of law relevant to the issues raised by the evidence.” (People v. Souza (2012) 54 Cal.4th

90, 115.) The general principles of law governing the case are “those principles closely

and openly connected with the facts before the court, and which are necessary for the

jury’s understanding of the case.” (People v. Breverman (1998) 19 Cal.4th 142, 154.)

“[T]he correctness of jury instructions is to be determined from the entire charge of the

court, not from a consideration of parts of an instruction or from a particular instruction.”

(People v. Musselwhite (1998) 17 Cal.4th 1216, 1248 [cleaned up].) When the trial court

has failed to instruct on a relevant principle of law, “[w]e must determine whether it is

clear beyond a reasonable doubt that a rational jury would have rendered the same verdict

absent the error.” (People v. Merritt (2017) 2 Cal.5th 819, 831.)




                                             20
       On this record, the answer to that question is clearly yes. CALCRIM Nos. 600 and

460 provide identical guidance on what constitutes the direct act necessary for

committing an attempted crime. The only difference between the two instructions is the

murder-specific guidance that immediately precedes and follows the definition of attempt

in CALCRIM No. 600 (namely, the elements of attempted murder and kill zone

instructions, for when the evidence supports such a theory). And that difference is

immaterial to Sunny’s case.

       The trial court’s failure to provide CALCRIM No. 460 when it had already

provided CALCRIM No. 600 is a less significant omission than the error found to be

harmless in People v. Cain (1995) 10 Cal.4th 1. There, like here, the trial court instructed

the jury on the elements of the attempted crime, which required “a specific intent to

commit the crime, and a direct but ineffectual act done toward its commission”; however,

unlike this case, the court did not provide any additional guidance on what constitutes

attempt. (Id. at p. 44.) The court concluded the error was harmless, however, because the

omitted instruction (CALJIC No. No. 6.00, an instruction defining attempt that is nearly

identical to the CALCRIM instructions at issue here) “merely restates the common

meaning of ‘attempt,’” which is “to ‘try’ or ‘endeavor to do or perform’ the act” and the

trial court had informed the jury that an attempt required “a direct but ineffectual act”

toward committing the crime. (Ibid.)

       Unlike the jury in People v. Cain, Sunny’s jury did not have to rely on the

common meaning of attempt. By way of CALCRIM No. 600, they received the very


                                             21
guidance Sunny is arguing they should have been given in the form of CALCRIM No.

460. The fact that guidance was given in the context of attempted murder is of no

consequence from a due process standpoint. Because the jury received a full and correct

explanation of what constitutes a direct act in the context of murder, and because they

were also instructed that Sunny was charged with attempting to explode a bomb with

intent to commit murder, we presume the jurors applied the same understanding of a

direct act to both offenses.

       Another reason that any error in failing to provide CALCRIM No. 460 is harmless

is because of the similarity of the offenses of attempted murder and violation of section

18745 and the fact they were both completed by the same act of placing the bomb under

Erica’s car. (See People v. Merritt, supra, 2 Cal.5th at p. 832 [concluding that “what the

jury, properly instructed, necessarily found supports the conclusion the error did not

contribute to the verdict”].) In other words, “[n]o reasonable jury” who—like our jury—

found Sunny committed attempted murder when he placed the bomb under Erica’s car

“could have failed to find [him guilty of]” the section 18745 charges. (Ibid.)

       D.     Officer Testimony Regarding Sunny’s Car

       During trial, one of the investigating officers testified she was familiar with

Sunny’s Toyota Scion, having seen it the day she arrested him. The prosecution played

for the jury a surveillance video the officer had reviewed of the intersection near where

Erica found the bomb, around the time she found the bomb. As the video played, the

officer pointed out the presence of a Scion with the same style and color as Sunny’s.


                                             22
Sunny argues the trial court erred by admitting this testimony because it violated the best

evidence rule and constituted improper lay opinion under Evidence Code section 800.

       This claim fails for an obvious reason. Even if we assume it was error to let the

officer say the car in the video looked like Sunny’s Scion, her testimony had no tendency

to prejudice his case. First of all, Sunny himself essentially agreed with the officer’s

testimony. He told the jury the car, while not his, looked similar and was the same “make

and model.” And, as noted, the prosecution played the video for the jury, so they were

able to decide for themselves whether the car resembled Sunny’s. Second, the officer’s

testimony was immaterial to his guilt because none of the crimes required him to be

physically near his victims. The possession crimes were necessarily complete before he

placed the bomb under Erica’s car, and as we explained above, the three attempted

explosion offenses were complete at least as soon as he put the bomb in place. Evidence

Sunny was trailing Erica that day would certainly have made the case for the attempted

explosion offenses stronger, but it was unnecessary to the prosecution’s case (and wasn’t

inflammatory).

       E.     Section 654 and the Possession Convictions

       Sunny argues that section 654’s prohibition against multiple punishments applies

to counts four and five (possession of a bomb in a specified place and possession of

bomb-making materials) because both offenses were part of an indivisible course of

conduct during which he harbored a single criminal intent: murder. We disagree.




                                             23
       Section 654 prohibits multiple punishments for a single act or multiple acts

comprising an indivisible course of conduct. (People v. Miller (1977) 18 Cal.3d 873,

885.) Determining whether section 654 applies and the punishment for a conviction must

be stayed is a two-step inquiry. “We first consider if the different crimes were completed

by a ‘single physical act.’ [Citation.] If so, the defendant may not be punished more than

once for that act. Only if we conclude that the case involves more than a single act . . . do

we then consider whether that course of conduct reflects a single ‘intent and objective’ or

multiple intents and objectives.” (People v. Corpening (2016) 2 Cal.5th 307, 311-312.)

But even where a course of conduct is “directed to one objective,” multiple punishments

are justified if the acts comprising the course of conduct are “divisible in time.” (People

v. Beamon (1973) 8 Cal.3d 625, 639, fn. 11.) This is because when a defendant’s acts are

“temporally separated” they have an “opportunity to reflect and to renew [their] intent

before committing the next [offense].” (People v. Deegan (2016) 247 Cal.App.4th 532,

542, quoting People v. Gaio (2000) 81 Cal.App.4th 919, 935.)

       Here, both possession offenses arise from acts that are divisible in time or

temporally separate from Sunny’s act of placing the bomb under Erica’s car. Though the

record doesn’t reveal precisely when he made the bomb or placed it under Erica’s car,

common sense tells us there must have been an appreciable amount of time—that is, time

between his ordering the receiver and detonator, picking them up from Gina’s friend,

rigging the receiver to function as a bomb, transporting the bomb to where Erica’s car

was parked (either at her apartment complex or at a parking lot early on in her errand


                                             24
running), and affixing the bomb to her car—for him to reflect on his actions and decide

not to go through with his plan after all. (E.g., People v. Gaynor (2019) 42 Cal.App.5th

794, 803 [concluding separate sentences for possession of a check with intent to defraud

and use of a stolen identification to cash the same check were proper because—though it

was unclear when or how the defendant had stolen the victim’s check and driver’s

license—he necessarily had time between possessing those items and attempting to cash

the check to reflect on his actions].)

          And, in addition to being separate in time, each possession offense “created a new

risk of harm.” (People v. Felix (2001) 92 Cal.App.4th 905, 915.) Sunny’s possession of

bomb-making materials in his home placed his neighbors and Gina (who lived with him

part-time) at risk of danger, whereas possessing the fully constructed bomb in the vicinity

of Erica’s car placed members of the public (passersby or residents of Erica’s apartment

complex) in danger. Indeed, the fact he maintained possession and control of the

detonator for a number of hours after he put the bomb under the car is another reason the

bomb possession offense is temporally separate from the attempted explosion offenses.

By attaching a remote-detonated bomb to a mobile object like a car, Sunny created a

moving risk of danger that didn’t subside until the explosive was neutralized by the

police.




                                              25
       For these reasons, we conclude the trial court properly concluded section 654 does
                                             2
not apply to either possession conviction.

       F.     Striking Terra’s Testimony

              1.     Additional facts

       Before Sunny took the stand and blamed Terra for setting him up, defense counsel

called her as a witness. When asked for an offer of proof, counsel told the court Terra

would confirm ownership of the Acer laptop, one of the computers containing bomb-

related searches that was seized from Sunny’s home.

       Defense counsel began direct examination with questions about how Terra knew

Sunny. Terra initially denied having ever slept with him but ended up admitting they’d

had an affair when counsel showed her a nude photograph of her in Sunny’s bedroom.

She confirmed she used to own the Acer laptop but said she had given it to Sunny, and

she denied having been at Sunny’s house or Erica’s apartment the weekend before the

incident. At that point, defense counsel asked her if she’d ever told Sunny that she was

looking for someone to kill her husband for her.

       The prosecutor objected and the parties had an off-the-record discussion with the

trial court. The prosecutor suggested Terra was going to need an attorney “if this is the

direction [defense counsel’s] going in.” The trial court agreed and asked defense counsel

       2The People argue the bomb possession conviction falls under the multiple victim
exception to section 654, but Sunny argues the exception is inapplicable to crimes like
possession, which don’t require a victim or act of violence. Given our conclusion that the
conviction is based on an act that is temporally separate from his other convictions, we
need not decide whether the multiple victim exception constitutes an alternative ground
for imposing the sentence for count four.
                                                 26
where he was trying to go with the witness. “Because if you’re going with there was an

agreement that they were gonna take care of each other’s spouses, it doesn’t reduce your

client’s culpability in any degree. He’s still an aider and abettor and conspirator.”

       Defense counsel said he was going to ask Terra if she was the one who planted the

bomb, on her own. He argued this theory was supported by other evidence, namely the

cell phone data that showed Terra was near Erica’s apartment twice the weekend before

the incident and the fact that the Acer laptop was linked to her. The court expressed doubt

as to how that evidence had any tendency to mitigate Sunny’s culpability, especially in

light of the evidence showing that Sunny had ordered the bomb-making materials and

constructed the bomb at his house. The court ruled that given defense counsel’s angle,

Terra needed an attorney, and it excused the jury to let her consult with her appointed

counsel.

       After speaking with her lawyer, Terra informed the court she wanted to invoke her

Fifth Amendment privilege against self-incrimination. The court allowed defense counsel

to ask her several questions outside the presence of the jury, and she invoked the

privilege in response to all of them. Satisfied that she was going to invoke the privilege in

response to every question the defense might ask, the court excused her as a witness. The

court also granted the People’s request to strike her testimony because they did not have

the opportunity to cross-examine her. It denied, however, defense counsel’s request to

inform the jury that her testimony had been stricken because she invoked her Fifth




                                             27
Amendment right to remain silent. Instead, the court instructed the jury that Terra’s

testimony had been stricken and they could not consider it for any purpose.

              2.      Discussion

       Sunny raises multiple challenges to this chain of events. First, he argues the trial

court erred by striking Terra’s testimony and not considering lesser alternatives, such as

requiring her to invoke her right to remain silent in front of the jury and instructing the

jury that they could draw a negative inference from her invocation.

       This argument fails. Excluding or striking a witness’s testimony is “the

conventional remedy” where the witness refuses to submit to cross-examination, “even

‘where the refusal . . . is based on a valid claim of privilege.’” (Fost v. Superior Court

(2000) 80 Cal.App.4th 724, 735-736.) A court is not required to compel a witness to

invoke the Fifth Amendment in front of the jury. (People v. Williams (2008) 43 Cal.4th

584, 629.) And, the trier of fact is not permitted to draw an adverse inference from a

witness’s invocation. (Evid. Code, § 913; see also People v. Holloway (2004) 33 Cal.4th

96, 131 [“No purpose is served . . . by forcing a witness to exercise the privilege on the

stand in the jury’s presence, for . . . the court would then be ‘required, on request, to

instruct the jury not to draw the very inference [the party calling the witness] sought to

present to the jury’”].)

       But even if Sunny could show error, he could not demonstrate that he suffered

prejudice from the fact the jury was not allowed to consider Terra’s limited testimony.

(People v. Watson (1956) 46 Cal.2d 818, 836 (Watson) [an appellant must demonstrate a


                                              28
reasonable probability of a more favorable result had the excluded evidence been
           3
admitted].) The scope of Terra’s direct examination before she invoked the right to

remain silent was narrow. She discussed the nature of her relationship with Sunny (a

topic about which she was clearly uncomfortable and willing to dissemble), confirmed

she had owned the Acer laptop before giving it to him, and denied going to either his or

Erica’s home the weekend before the incident. None of this testimony tended to minimize

Sunny’s guilt.

       Sunny argues the jury needed to consider her testimony to properly evaluate his

claim that she was the sole perpetrator and had framed him. He argues the jury would

have been “far more likely to credit” his story had they been allowed to consider the fact

she had lied on the stand about not having an affair with him. We disagree. First of all,

there are many reasons a person might deny having an affair, so the fact Terra lied about

sleeping with him is not probative of whether she harbored an intent to kill his ex-wife.

Second, Sunny’s theory of a set up was internally inconsistent and thus difficult to credit.

He claimed Terra’s motive for getting rid of Erica was to allow them to be together and

help him get his children back. But he also claimed she set him up to take the fall for the

crimes, a fact which wholly undermines those goals.




       3 We reject Sunny’s contention that the harmless-beyond-a-reasonable-doubt
standard articulated in Chapman v. California (1967) 386 U.S. 18 for errors of federal
constitutional magnitude applies to this issue. (People v. Cudjo (1993) 6 Cal.4th 585, 611
[explaining that even in capital cases, the Watson standard for errors in state law applies
to challenges to a trial court’s exclusion of third-party culpability evidence].)
                                             29
       Third, and most importantly, though the evidence that Sunny was personally

responsible for ordering the materials and building the bomb was overwhelming, the jury

was properly instructed on the theories of aider and abettor and conspiracy liability.

Along with a list of bomb-making materials written on the back of an order relating to the

custody of his children, the police found multiple items used to make the bomb inside

Sunny’s home. Additionally, the jury heard evidence that he had the firing system

delivered to Gina’s friend’s house and retrieved the package himself. Thus, even if the

jurors would have been inclined to find Terra played some role in the crimes (like placing

the bomb under Erica’s car) based on her lying about the affair and the cell phone data

linking her location to the general area of Erica’s apartment, such a finding would not

exonerate Sunny. Rather, it would support a guilty verdict under an accomplice theory as

opposed to a theory that Sunny was the direct perpetrator.

       Next, Sunny argues the prosecutor committed misconduct by intimidating Terra

into invoking the privilege against self-incrimination and by failing to offer her use

immunity so she could continue to testify. These arguments fail as well, and not just

because Sunny forfeited his claim of prosecutorial misconduct by failing to raise it in the

trial court. (People v. Sims (1993) 5 Cal.4th 405, 465 [claim of prosecutorial misconduct

must be raised in trial court to be preserved for appeal].) Sunny’s claim of intimidation is

entirely speculative as there is no indication Terra heard the parties discussing whether

she needed counsel with the court. And even if she could hear, the prosecutor’s

comments were a far cry from the “deceptive” or “reprehensible” conduct required for


                                             30
such a claim. (People v. Panah (2005) 35 Cal.4th 395, 462.) As for use immunity, a

prosecutor commits misconduct for not offering it only where (among other things) the

defense properly seeks immunity for the witness and the witness’s testimony is “clearly

exculpatory.” (People v. Masters (2016) 62 Cal.4th 1019, 1051-1052.) Here, defense

counsel never requested use immunity for Terra nor did he provide an offer of proof as to

what she would say if granted immunity. As a result, we have no way of determining

whether her testimony would have been clearly exculpatory.

       G.     In Camera Hearing Regarding Gina’s FBI Interview

       As part of discovery, the prosecutor gave the defense a summary she had received

from the FBI of their interview with Sunny’s wife, Gina. When the prosecutor informed

the court she intended to call Gina as a rebuttal witness, defense counsel objected that

portions of the FBI’s summary were redacted. The prosecutor responded that she too had

received the summary in that form and was equally in the dark about the redacted

content. Defense counsel asked the court to speak with the FBI to determine whether any

of the redacted content constituted material exculpatory evidence under Brady v.

Maryland (1963) 373 U.S. 83 (Brady). After an in camera conversation with the FBI, the

court informed the parties that the agents would provide an unredacted copy of the

interview summary later that afternoon.

       The transcript and minute order for that afternoon indicate the court held an in

camera hearing with the FBI and ordered the transcript of the hearing sealed. Neither the

trial court nor the parties raised the matter after the hearing, and Gina took the stand as


                                             31
part of the People’s rebuttal. On appeal, Sunny asks us to review the sealed record to

determine whether the trial court correctly determined the FBI’s document contained no

exculpatory evidence.

       As a threshold matter, Sunny has forfeited his right to review of the in camera

hearing by failing to raise the issue with the trial court and seek a ruling on the redacted

content. (People v. Brewer (2000) 81 Cal.App.4th 442, 461-462 [when a trial court fails

to rule on a motion, the party who made the motion must make an effort to obtain a ruling

otherwise the issue is forfeited].) In any event, we have reviewed the transcript and

conclude there was no error. The transcript reveals that the federal agents and their

attorney refused to disclose the redacted material without first complying with applicable

federal regulations, citing United States ex rel. Touhy v. Ragen (1951) 340 U.S. 462. The

hearing ended on the understanding that the agents would return with the material after

they went through the proper regulatory channels. However, the record contains no other

mention of the matter, and because neither party nor the court followed up on the issue,

we are left in the dark as to what, if anything, happened after the hearing.

       But we don’t need to know whether the FBI’s interview summary contained

material, exculpatory evidence because Brady’s disclosure requirement does not apply to

the federal government (unless there is a joint investigation or the federal agents are

working on the prosecution’s behalf, which there is no evidence of here). “[I]nformation

possessed by an agency that has no connection to the investigation or prosecution of the

criminal charge against the defendant is not possessed by the prosecution team, and the


                                             32
prosecutor does not have the duty to search for or to disclose such material.” (In re Steele

(2004) 32 Cal.4th 682, 697.) As such, the federal government’s refusal to produce

potentially exculpatory evidence does not deprive a defendant of a fair trial. (People v.

Parham (1963) 60 Cal.2d 378, 382.) And so, even if Sunny hadn’t forfeited this claim, it

would fail on the merits because he has no legal claim to the redacted material.

              H.     Conduct Credits

       The parties correctly point out that the trial court miscalculated Sunny’s conduct

credits by one day, giving him 318 days when the correct calculation is 319 days. Sunny

had earned 2,129 days of actual custody credits from the date of his arrest (November 12,

2013) to the date of his sentencing (September 10, 2019), and, under section 2933.1,

subdivision (a), he was entitled to a 15 percent award of conduct credits, which equals
                                                                                       4
319 days. We have authority to correct this clerical error on appeal and will do so.

(People v. Acosta (1996) 48 Cal.App.4th 411, 428.)

                                             III

                                      DISPOSITION

       We reverse the convictions on counts one through three for attempted murder and

also modify the sentence to reflect a conduct credit award of 319 days. We direct the trial

court to prepare a corrected sentencing minute order and abstract of judgment reflecting




       4 The parties raise another clerical error relating to Sunny’s sentence for two of his
attempted murder convictions, but because we are reversing those convictions, the issue
is moot.
                                             33
these changes and forward certified copies to the Department of Corrections and

Rehabilitation. In all other respects, we affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 SLOUGH
                                                                                  J.

We concur:


McKINSTER
                Acting P. J.


MENETREZ
                          J.




                                            34